20-1840
     Perez Nagahama v. Garland
                                                                                    BIA
                                                                               Straus, IJ
                                                                           A208 484 537

                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 30th day of November, two thousand twenty-
 5   two.
 6
 7   PRESENT:
 8            RICHARD C. WESLEY,
 9            JOSEPH F. BIANCO,
10            ALISON J. NATHAN,
11                 Circuit Judges.
12   _____________________________________
13
14   YUMIKO DARDANETT PEREZ NAGAHAMA,
15   AKA YUMIKO PEREZ,
16            Petitioner,
17
18                    v.                                         20-1840
19                                                               NAC
20   MERRICK B. GARLAND, UNITED
21   STATES ATTORNEY GENERAL,
22            Respondent.
23   _____________________________________
24
25
26   FOR PETITIONER:                   Genet Getachew, Law Office of
27                                     Genet Getachew, Brooklyn, NY.
28
 1   FOR RESPONDENT:                    Brian Boynton, Acting Assistant
 2                                      Attorney General; Cindy S.
 3                                      Ferrier, Assistant Director;
 4                                      Timothy G. Hayes, Senior
 5                                      Litigation Counsel, Office of
 6                                      Immigration Litigation, United
 7                                      States Department of Justice,
 8                                      Washington, DC.
 9
10          UPON DUE CONSIDERATION of this petition for review of a

11   Board of Immigration Appeals (“BIA”) decision, it is hereby

12   ORDERED, ADJUDGED, AND DECREED that the petition for review

13   is GRANTED in part and DENIED in part.

14          Petitioner Yumiko Dardanett Perez Nagahama, a native and

15   citizen of Peru, seeks review of a May 21, 2020, decision of

16   the    BIA    affirming    an     August       8,     2018,    decision    of    an

17   Immigration Judge (“IJ”) denying her application for asylum,

18   withholding     of     removal,    and       relief    under    the   Convention

19   Against      Torture    (“CAT”).      In      re     Yumiko    Dardanett   Perez

20   Nagahama, No. A208 484 537 (B.I.A. May 21, 2020), aff’g No.

21   A208 484 537 (Immig. Ct. Hartford Aug. 8, 2018).                      We assume

22   the    parties’   familiarity       with       the     underlying     facts     and

23   procedural history.

24          We have reviewed the IJ’s decision as modified by the

25   BIA.    See Xue Hong Yang v. U.S. Dep’t of Just., 426 F.3d 520,

26   522 (2d Cir. 2005).

27

                                              2
 1     I.        Asylum

 2          We    remand      for    the   agency      to   conduct   the    required

 3   factfinding and analysis regarding the reasonableness of

 4   Perez Nagahama’s delay in filing her asylum claim following

 5   her changed circumstances.              An asylum applicant must file an

 6   asylum “application . . . within 1 year after the date of .

 7   . . arrival in the United States.”                 8 U.S.C. § 1158(a)(2)(B).

 8   There       is   an   exception       for   “changed    circumstances      which

 9   materially affect the applicant’s eligibility for asylum.”

10   Id. § 1158(a)(2)(D).              Where there is such a change, the

11   applicant        must    file   an    application      “within   a   reasonable

12   period       given      those   ‘changed        circumstances.’”        8 C.F.R.

13   § 1208.4(a)(4)(ii).             The IJ concluded and the BIA assumed

14   that Perez Nagahama’s circumstances changed materially when

15   she began living as openly gay in April 2015.                          What is a

16   reasonable period for filing after a changed circumstance is

17   a fact-specific inquiry: IJs should make specific “findings

18   of fact with respect to the particular circumstances involved

19   in the delay of the respondents’ applications” to determine

20   the reasonableness of the delay.                  Matter of T-M-H- & S-W-C-,

21   25 I. & N. Dec. 193, 195–96 (B.I.A. 2010).

22


                                                 3
 1          Although our jurisdiction to review the agency’s denial

 2   of an asylum claim as time barred is limited, Perez Nagahama

 3   has raised a reviewable question of law that the agency failed

 4   to apply the proper standard because it did not consider her

 5   specific circumstances before concluding that her delay was

 6   unreasonable.        See 8 U.S.C. §§ 1158(a)(3), 1252(a)(2)(D);

 7   Barco-Sandoval v. Gonzales, 516 F.3d 35, 39 (2d Cir. 2008)

 8   (holding that question of law arises if agency applies “a

 9   legally erroneous standard”).           We review questions of law de

10   novo.    Pierre v. Holder, 588 F.3d 767, 772 (2d Cir. 2009).

11          The agency did not conduct the required factfinding and

12   analysis.      The    IJ   found   that    Perez    Nagahama’s    asylum

13   application was untimely because she did not apply within one

14   year of beginning to live as openly gay.           The IJ did not make

15   the required determination as to whether Perez Nagahama’s

16   particular circumstances rendered the delay reasonable.              See

17   T-M-H- & S-W-C-, 25 I. & N. Dec. at 195–96 (remanding for IJ

18   to consider whether 9-month to one-year delay in filing after

19   the birth of the child that prompted fear of persecution under

20   family planning policy was reasonable).            The BIA affirmed the

21   IJ’s     decision,     stating     that    “upon     consideration    of

22   respondent’s     change     in     lifestyle,      the   only    changed


                                         4
 1   circumstance material to her asylum application, we determine

 2   that the respondent has not presented a ‘rare case[] in which

 3   a delay of one year or more may be justified because of

 4   particular circumstances.’” A.R. 4.

 5       Matter of T-M-H- & S-W-C- concluded that there is not

 6   “an automatic one[-]year extension” following a change in

 7   circumstance but acknowledged that there may be rare cases

 8   “in which a delay of 1-year or more may be justified.” 25 I.

 9   & N. Dec. at 195.   Accordingly, the BIA remanded for the IJ

10   to make specific findings whether a delay of 9 months to a

11   year following the changed circumstance was reasonable.   Id.

12   at 195–96. The BIA directed the IJ to make specific “findings

13   of fact with respect to the particular circumstances involved

14   in the delay.”   Id. at 195.

15       Here, the IJ did not make findings of facts regarding

16   the reasonableness of the delay in light of the attendant

17   circumstances. The BIA should have remanded to the IJ to

18   consider whether the delay was reasonable. See 8 C.F.R. §

19   1003.1(d)(3)(iv); see also Lopez-Garcia v. Barr, 838 F. App'x

20   573, 576 (2d Cir. 2020) (granting petition and remanding where

21   BIA determined, in the first instance, the reasonableness of

22   a delay following changed circumstances).    Instead, the BIA


                                    5
 1   made    its   own    factual    determinations    that    Perez     Nagahama

 2   beginning to live as openly gay did not make her delay

 3   reasonable and that the other facts she pointed to were not

 4   related to this underlying changed circumstance.                 Compounding

 5   this issue, the BIA gave no reasoning for its conclusion that

 6   the       relevant         circumstance          made       her        delay

 7   unreasonable. See Poradisova v. Gonzales, 420 F.3d 70, 77 (2d

 8   Cir. 2005) (“We require a certain minimum level of analysis

9    from    the   IJ    and   BIA   ...   if   judicial     review    is   to   be

10   meaningful.”).         Therefore remand is required as to Perez

11   Nagahama’s asylum claim.

12     II. Withholding of Removal and CAT

13          We deny the petition as to withholding of removal and

14   CAT relief.         Perez Nagahama asserted a fear of persecution

15   and torture in Peru as a gay woman.                     An applicant for

16   withholding of removal and CAT relief has the burden to

17   establish that she will “more likely than not” suffer harm

18   rising to the level of persecution or torture.                     8 C.F.R.

19   § 1208.16(b)(2), (c)(2).          The BIA has defined persecution as

20   a “threat to the life or freedom of, or the infliction of

21   suffering or harm upon, those who differ in a way regarded as

22   offensive.”         Matter of Acosta, 19 I. & N. Dec. 211, 222


                                           6
 1   (B.I.A. 1985), overruled in part on other grounds, INS v.

 2   Cardoza-Fonseca, 480 U.S. 421 (1987).          To justify relief, the

 3   persecution must be sufficiently severe, rising above “mere

 4   harassment.”      Ivanishvili v. U.S. Dep’t of Justice, 433 F.3d

 5   332, 341 (2d Cir. 2006).       “Torture is defined as any act by

 6   which severe pain or suffering, whether physical or mental,

 7   is    intentionally   inflicted   on   a   person    .   .   .   at   the

 8   instigation of or with the consent or acquiescence of a public

 9   official or other person acting in an official capacity.”

10   8 C.F.R. § 1208.18(a)(1).

11         Perez   Nagahama   argues   that     her   country     conditions

12   evidence demonstrates that she will more likely than not be

13   persecuted or tortured.        We review the agency’s factual

14   findings for substantial evidence and its conclusions of law

15   and application of law to facts de novo.             See Scarlett v.

16   Barr, 957 F.3d 316, 326 (2d Cir. 2020).          We find no error in

17   the    agency’s   conclusion   that    Perez     Nagahama    failed    to

18   establish that she would more likely than not suffer harm

19   rising to the level of persecution or torture.               The agency

20   reasonably concluded that, although Perez Nagahama could face

21   hardship in Peru because of her sexual orientation, the

22   evidence did not establish that she would “more likely than


                                       7
 1   not” be persecuted or tortured on the basis of her sexual

 2   orientation.         See    8 C.F.R.   §§ 1208.16(b)(2),    (c)(2),

 3   1208.18(a)(1); Ivanishvili, 433 F.3d at 341.

 4        For the foregoing reasons, the petition for review is

 5   GRANTED in part and REMANDED for further consideration of the

 6   asylum claim and DENIED in remaining part as to withholding

 7   of   removal   and    CAT   relief.    All   pending   motions   and

 8   applications are DENIED and stays VACATED.

 9                                   FOR THE COURT:
10                                   Catherine O’Hagan Wolfe,
11                                   Clerk of Court




                                       8